Title: From George Washington to James Warren, 30 October 1775
From: Washington, George
To: Warren, James



Sir
Camp at Cambridge Octr 30th 1775.

At the Instance and Request of the Committee of Cape Ann, I dispatched Major Mason, to survey and make a Report of, such Works of Defence, as were already constructed there, and how far any new one might be necessary. From his Observations and account I find, that a Battery may be erected there, to the great Advantage, and Security of the Place. But the small Stock of Artillery, belonging to the Army, prevents me from supplying the Materials for this Purpose. I have therefore thought proper, to acquaint you with the Circumstances of the Case, that you may make the best Provision for this Necessity, & have also sent Major Mason down to you, that a particular Enquiry, if

desired, may be made. Be pleased to communicate this Information to your honorable House. I am, Sir, with great Respect yr most obedient hbl. Servt

Go: Washington

